SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1319
CA 14-01042
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


IN THE MATTER OF ALBERTA MACIEJEWSKI AND HENRY
MACIEJEWSKI, AS PARENTS AND NATURAL GUARDIANS
OF SELENA MACIEJEWSKI, AN INFANT UNDER THE AGE
OF 14 YEARS, CLAIMANTS-RESPONDENTS,

                      V                            MEMORANDUM AND ORDER

NORTH COLLINS CENTRAL SCHOOL DISTRICT,
RESPONDENT-APPELLANT.


HURWITZ & FINE, P.C., BUFFALO, CONGDON, FLAHERTY, O’CALLAGHAN, REID,
DONLON, TRAVIS & FISHLINGER, UNIONDALE (CHRISTINE GASSER OF COUNSEL),
FOR RESPONDENT-APPELLANT.

FARRELL & FARRELL, HAMBURG (KENNETH J. FARRELL OF COUNSEL), FOR
CLAIMANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (James H.
Dillon, J.), entered February 24, 2014. The order granted the
application of claimants for leave to serve a late notice of claim.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Supreme Court did not abuse its discretion in
granting claimants’ application for leave to serve a late notice of
claim pursuant to General Municipal Law § 50-e (5). “[C]laimant[s]
made a persuasive showing that [respondent] . . . acquired actual
knowledge of the essential facts constituting the claim . . . [and
respondent has] made no particularized or persuasive showing that the
delay caused [it] substantial prejudice” (Matter of Hall v Madison-
Oneida County Bd. of Coop. Educ. Servs., 66 AD3d 1434, 1435 [internal
quotation marks omitted]). Further, inasmuch as “actual notice was
had and there is no compelling showing of prejudice to respondent[],”
claimants’ failure to offer a reasonable excuse for the delay is not
fatal to their application (Matter of Drozdzal v Rensselaer City Sch.
Dist., 277 AD2d 645, 646; see Hall, 66 AD3d at 1435).




Entered:    January 2, 2015                      Frances E. Cafarell
                                                 Clerk of the Court